AFFIRMED; Opinion Filed February 26, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01488-CR

                             RONNIE LEE DELP, JR., Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F11-31504-L

                               MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Lang

       Ronnie Lee Delp, Jr. appeals his conviction for aggravated assault with a deadly weapon.

In a single issue, appellant contends the trial court lacked jurisdiction to hear the case and render

judgment. We affirm the trial court’s judgment.

       Appellant waived a jury and pleaded guilty to aggravated assault with a deadly weapon, a

baseball bat. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court deferred

adjudicating guilt, placed appellant on three years’ community supervision, and assessed a

$2,500 fine. The State later moved to adjudicate guilt, alleging appellant violated the conditions

of his community supervision. Appellant pleaded true to the allegations in a hearing on the
motion. The trial court found the allegations true, adjudicated appellant guilty, and assessed

punishment at three years’ imprisonment.

       In his sole issue, appellant contends the Criminal District Court No. 5 lacked jurisdiction

over the case because it was not properly transferred to the court’s docket.          Because the

indictment was returned in the Criminal District Court No. 6, and the record contains no order

transferring the case to the Criminal District Court No. 5 where the case was heard and the

judgment was rendered, the trial court did not have jurisdiction over the case.          The State

responds Criminal District Court No. 5 always had jurisdiction over the case and no transfer

order was necessary.

       A grand jury formed and impaneled by a district judge inquires into offenses liable to

indictment and hears testimony before voting on whether to induct an accused. TEX. CODE

CRIM. PROC. ANN. arts. 20.09, 20.19 (West 2005); Ex parte Edone, 740 S.W.2d 446, 448 (Tex.

Crim. App. 1987). After the conclusion of testimony, the grand jury votes “as to the presentment

of an indictment.”     TEX. CODE CRIM. PROC. ANN. art. 20.19.          Following presentment, an

indictment is filed in a court with competent jurisdiction, i.e., jurisdiction to hear the case. See

Hultin v. State, 171 Tex. Crim. 425, 351 S.W.2d 248, 255 (1961).

       In counties having two or more district courts, the judges of the court may adopt rules

governing the filing, numbering, and assignment of cases for trial, and the distribution of the

courts’ work they consider necessary or desirable to conduct the business of the courts. See TEX.

GOV’T CODE ANN. § 24.304 (West 2004); see also TEX. GOV’T CODE ANN. § 74.093 (West 2013)

(addressing adoption of local rules of administration to provide, in part, for assignment,

docketing, transfer, and hearing of all cases). Thus, a specific district court may impanel a grand




                                                -2-
jury, but it does not necessarily follow that all cases returned by that grand jury are assigned to

that court. See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref’d).

       While the record shows the grand jury that returned the indictment was presided over by

the Criminal District Court No. 6, the case was thereafter filed in the Criminal District Court No.

5. We take judicial notice that both of these courts are located in Dallas County. Nothing in the

record shows the case was ever filed or appeared on the trial docket of Criminal District Court

No. 6. Because the Criminal District Court No. 5 had jurisdiction to hear appellant’s case and

render the judgment, we resolve appellant’s sole issue against him.

       We affirm the trial court’s judgment.




                                                      / Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131488F.U05




                                                -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


RONNIE LEE DELP, JR., Appellant                   Appeal from the Criminal District Court
                                                  No. 5 of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01488-CR       V.                       F11-31504-L).
                                                  Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                      Moseley and Francis participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 26, 2014.




                                                         / Douglas S. Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE




                                            -4-